908 F.2d 967Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ruby M. MORGAN, Plaintiff-Appellant,v.Louis W. SULLIVAN, Secretary of Health and Human Services,Defendant-Appellee.
No. 89-2020.
United States Court of Appeals, Fourth Circuit.
Argued:  Dec. 5, 1989.Decided:  July 3, 1990.

Appeal from the United States District Court for the Western District of North Carolina, at Asheville.  Woodrow Wilson Jones, Senior District Judge.  (CA-87-39-A-C).
C. David Gantt, Asheville, N.C., argued for appellant.
Clifford C. Marshall, Assistant United States Attorney, Asheville, North Caroline, argued, for appellee;  Thomas J. Ashcraft, United States Attorney, Asheville, N.C., on brief.
W.D.N.C.
AFFIRMED.
Before DONALD RUSSELL and CHAPMAN, Circuit Judges, and MICHAEL, United States District Judge for the Western District of Virginia, sitting by designation.
PER CURIAM:


1
The claimant, Ruby Morgan, brought this action pursuant to Section 205(g) of the Social Security Act as amended (42 U.S.C. Sec. 405(g)) seeking judicial review of a final decision by the Secretary of Health and Human Services denying her claim for disability insurance benefits.  Before this court, the appellant makes but one argument:  that the district court erred in finding that the Secretary's decision was supported by substantial evidence.  After a thorough review of the record before us, we find the claimant's case to be wholly without merit and affirm the denial of benefits based on the opinion of the district court.  See Morgan v. Bowen, CA-87-39-A-C (W.D.N.C. Dec. 24, 1988).

AFFIRMED